            Case 2:20-cv-00163-JDW Document 22 Filed 03/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                       Case No. 2:20-cv-00163-JDW

                 Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                 Defendants.


                                   ORDER TO SHOW CAUSE

       AND NOW, this 12th day of March, 2020, for reasons stated on the record in open Court,

Plaintiffs’ counsel, Joshua Louis Thomas, Esq., is ORDERED to show cause in a memorandum

not to exceed ten (10) pages, explaining why the Court should not enter the following sanctions

against him for his willful disregard of deadlines in this case and other, related matters:

       1.       Pay $250 per day for each day that Mr. Thomas failed to file corporate disclosure

statements pursuant to Fed. R. Civ. P. 7.1(a) for Plaintiffs Jacovetti Law, P.C. and FCS Capital

LLC, beginning on February 3, 2020 (the final date for Mr. Thomas to comply with the Court’s

Order directing the filing of those statements (ECF No. 2) and ending on March 6, 2020 (when

Mr. Thomas filed the statement);

       2.       Provide a copy of the transcript of the proceedings before this Court on March 12,

2020, as well as a copy of this Court’s Order resolving this Order to Show Cause to the disciplinary

committee for every state bar in which Mr. Thomas is licensed to practice, as well as every federal

court in which Mr. Thomas is admitted. Mr. Thomas shall provide the transcript and order to those

disciplinary committees within seven days of receiving the transcript or this Court’s Order,
            Case 2:20-cv-00163-JDW Document 22 Filed 03/12/20 Page 2 of 2




whichever comes later. Within seven days of sending that information, Mr. Thomas shall submit

to the Court a sworn statement demonstrating proof of delivery to each bar or Court.

       3.       Mr. Thomas shall send a copy of both the transcript and the Order resolving the

Order to Show Cause to each client he represents in this case and discuss the transcript and Order

with each client. Within seven (7) days of delivery of the Transcript and Order pursuant to this

Paragraph, Mr. Thomas shall submit to the Court a sworn statement demonstrating proof of his

delivery of the Transcript and Order, and stating when and how he discussed the Transcript and

Order with each client. The Court will disqualify Mr. Thomas from representing any client that

does not provide to the Court a signed, written statement stating that the client has discussed the

transcript and Order with Mr. Thomas and that it nonetheless wants to continue to have Mr.

Thomas represent him or it in this case; and

             4. The Court will issue a judicial reprimand of Mr. Thomas.

       Mr. Thomas shall file the aforementioned memorandum within seven (7) days of the date

of this Order. The Court will not grant any continuances of this date.



                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
